department of the treasury yi internal_revenue_service p o box irs cincinnati oh number release date uil dear date date employer id number contact person id number contact telephone number form you must file tax years this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 letter rev catalog number sincerely stephen a martin director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 other than c redacted letter final adverse determination under sec_501 a other than c - no protest letter rev catalog number 47635z department of the treasury internal_revenue_service cincinnati oh legend b state c date of formation d industrial software system e industry name f annual conference j commercial software k commercial software l commercial software m commercial software o software developer dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons explained below facts you were incorporated under the laws of the state of b on c you are a software user group you currently offer only active membership active membership is available to any organization licensed to use any version of the commercially available d each member organization is entitled to one vote in elections polls and other user group business as well as multiple login accounts with full access to the site and all resources you will provide a forum for peer to peer interaction for managers estimators and sales production and accounting personnel in the e industry you intend to produce webinars and short videos highlighting areas of interest to the group a newsletter highlights upcoming webinars and encourages members to interact on the forum you will also meet as a group yearly at the f z discussions are primarily about issues related to d may also involve other related software such as j mailing software shipping software etc k l m of the forum interaction is about d would be spread between the other related programs or systems would be time spent on basic business practices or standard operating process outside of the system you will be purchasing the time of an implementation specialist from the software developer o law sec_501 provides for exemption of business_leagues chambers_of_commerce real_estate boards boards_of_trade and professional_football_leagues whether or not administering a pension fund for football players which are not organized for profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_6_-1 of the income_tax regulations states that a business league is an association of persons having some common business_interest the purpose of which is to promote such common interest and not to engage in a regular business of a kind ordinarily carried on for profit it is an organization of the same general class as a chamber of commerce or board_of trade thus its activities should be directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons an organization whose purpose is to engage in a regular business of a kind ordinarily carried on for profit even though the business is conducted on a cooperative basis or produces only sufficient income to be self-sustaining is not a business league revrul_74_147 1974_1_cb_136 a nonprofit organization whose members represent diversified business that own rent or lease digital computers produced by various manufacturers organized to improve the efficiency of its members’ use of computers qualifies for exemption under sec_501 of the code the common business_interest of the members of the organization is their common business problem concerning the use of digital computers the primary objective of the organization is to provide a forum for the exchange of information which will lead to the more efficient utilization of computers by its members and other interested users and thus improve the overall efficiency of the business operations of each revrul_83_164 1983_2_cb_95 an organization whose members represent diversified businesses that own rent or lease computers produced by a single computer manufacturer does not qualify for exemption under sec_501 this organization does not improve conditions in the lines of business from which its members are drawn but only in the segments of those lines of business which utilize the computers of a single manufacturer by limiting its activities to these users the organization helps to provide a competitive advantage to the manufacturer and to its customers at the expense of their competitors that may use other brands of computers thus the organization's activities are not directed towards the improvement of business conditions in one or more lines of business within the meaning of sec_1_501_c_6_-1 of the regulations in 948_f2d_360 7th cir the court concluded that an association of computer users did not qualify for exemption under sec_501 because it essentially benefited users of i b m equipment while guide's members reflect a wide variety of businesses guide only benefited ibm and those individuals within various lines of business who used ibm mainframes moreover the letter rev catalog number 47628k district_court found that guide primarily advances ibm's interests and that any benefit to its members and other data processing companies who use information prepared by guide is incidental in 667_fsupp_250 d c md the court denied a tax exemption to an association whose members consisted of users of computers of a single manufacturer because the association only improved conditions for members in those lines of businesses that used the particular computers the court found an inherent competitive advantage for the computer manufacturer application of law you are not a business league as described in sec_501 because you are not organized to improve business conditions of one or more lines of business as defined under this subsection you are not as descried in sec_1_501_c_6_-1 of the income_tax regulations because your activities are not directed to the improvement of business conditions of one or more lines of business and you are formed to provide particular services to your members you are similar to the organization described in revrul_83_164 your membership is restricted to licensed users of a specific software program because you limit your activities to users of d you help to provide a competitive advantage to o and its customers at the expense of o’s competitors and their customers that may use other brands of software you do not improve conditions in the lines of business from which your members are drawn but only in the segments of those lines of business which utilize d thus your activities are not directed towards the improvement of business conditions in one or more lines of business within the meaning of sec_1_501_c_6_-1 of the income_tax regulations you are likewise similar to guide international corporation and national prime users group inc since your activities are not directed to improvement of conditions in the e industry as a whole but benefit only businesses that use d software you are distinguishable from the organization in revrul_74_147 because your membership does not consist of users of software for use in the e industry other than d j k l and m all proprietary programs of o in consequence your activities do not improve conditions in that line_of_business as a whole but only that segment which uses o’s products conclusion your activities are not directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons accordingly we conclude that you are not exempt under sec_501 if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include letter rev catalog number 47628k your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative e e e e e e one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we'll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we'll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address letter rev catalog number 47628k u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47628k
